DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

	Applicant's arguments filed on 05/09/2022 with respect to claims 1-14 and 16-21 have been fully considered but are not persuasive.

With respect to claim language “the BMC obtaining, from the storage device via an inter-integrated circuit (IC) device, at least one piece of the VPD stored on the storage device”, mindful of paragraphs 0047, 0050 and fig. 3 of Olarig teaching a BMC receiving a VPD data via a I2C bus from an attached storage device, see paragraph 0032 of Dang, which discloses “detect a hardware component 52 (e.g., a computer storage device such as a flash memory device, or a "jump drive") that a user is attempting to use with an electronic device 60; identify device information (e.g., a serial number, vital product data (VPD), device key, component key, etc.) associated with the hardware component 52 from the hardware component 52”
With respect to claim language “the BMC comparing the at least one piece of the VPD obtained from the storage device to the one or more approved VPD”, see paragraph 0032 of Dang, which discloses “compare the device information against a data structure/table 56 (e.g., stored in at least one computer storage device/medium 54) that identifies a set of known hardware components and/or associated component information”
With respect to claim language “taking action at the BMC, via the PC device, to communicate an output, restrict interaction by the server with the storage device, or permit interaction by the server with the storage device, based on the comparison”, see paragraph 0032, which discloses “determine whether the hardware component 52 is authorized to be used in conjunction with the electronic device 60 based on the comparing; prevent use of the hardware component 52 in conjunction with the electronic device 60 responsive to the comparing indicating that the hardware component 52 is unauthorized; authorize and/or unlock use of electronic component in conjunction with the electronic device 60 responsive to the comparing indicating the hardware component 52 is authorized; and/or generate an alert (e.g., email, etc.) responsive to the preventing”.
 	
REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dang et al. (US pub. 2013/0097694), hereinafter, “Dang”, in view of Olarig et al. (US pub. 2018/0074717), hereinafter, “Olarig”.

3.         As per claims 1 and 11, Dang discloses a method of identifying an unsupported storage device (hardware component 52 of fig. 2, as discloses in paragraph 0032) on a server (54, 12 and 60, combined; see fig. 2 and paragraph 0032), the method comprising: providing the server with a controller (electronic device 60), the server storing one or more approved vital product data (VPD) (a component information, which comprising a VPD, as disclose in paragraph 0032 and claim 3 of Dang), providing a storage device (hardware component 52 of fig. 2; note, it’s not clear if this is the same ‘unsupported storage device’ recited in the preamble) on the server (see fig. 2 and paragraph 0032), the storage device having its VPD stored thereon [see paragraph 0032, which discloses “detect a hardware component 52 (e.g., a computer storage device such as a flash memory device, or a "jump drive") that a user is attempting to use with an electronic device 60; identify device information (e.g., a serial number, vital product data (VPD), device key, component key, etc.) associated with the hardware component 52 from the hardware component 52”], the [BMC] (controller, electronic device 60) obtaining, from the storage device via an device (part of bus from hardware component 52 to electronic device 60), at least one piece of the VPD stored on the storage device [see paragraph 0032, which discloses “detect a hardware component 52 (e.g., a computer storage device such as a flash memory device, or a "jump drive") that a user is attempting to use with an electronic device 60; identify device information (e.g., a serial number, vital product data (VPD), device key, component key, etc.) associated with the hardware component 52 from the hardware component 52”], the [BMC] (controller, electronic device 60) comparing the at least one piece of the VPD obtained from the storage device to the one or more approved VPD [see paragraph 0032, which discloses “compare the device information against a data structure/table 56 (e.g., stored in at least one computer storage device/medium 54) that identifies a set of known hardware components and/or associated component information”], and taking action at the [BMC] (controller, electronic device 60) , via the device, to communicate an output, restrict interaction by the server with the storage device, or permit interaction by the server with the storage device, based on the comparison [see paragraph 0032, which discloses “determine whether the hardware component 52 is authorized to be used in conjunction with the electronic device 60 based on the comparing; prevent use of the hardware component 52 in conjunction with the electronic device 60 responsive to the comparing indicating that the hardware component 52 is unauthorized; authorize and/or unlock use of electronic component in conjunction with the electronic device 60 responsive to the comparing indicating the hardware component 52 is authorized; and/or generate an alert (e.g., email, etc.) responsive to the preventing”]. 
But Dang fails to specifically disclose baseboard management controller (BMC) and an inter-integrated circuit (I2C) device.
Olarig discloses baseboard management controller (BMC) (see fig. 3 and paragraph 0047) and an inter-integrated circuit (I2C) device (I2C bus 335, as discloses in paragraph 0050).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Olarig’s teaching of a baseboard management controller (BMC) of a server to query/discover connected storage devices for their configurations, into Dang’ teaching of an approach for protecting electronic devices against the use of unqualified and/or unauthorized (e.g., "grey market") hardware components, for the benefit of a baseboard management controller (BMC) discovering connected devices, instead of a processor of the system/host, freeing the host, as discloses in paragraph 0075 of Olarig.

4.         As per claims 2 and 12, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein the storage device includes a serial attached SCSI (SAS) drive, a serial AT attachment (SATA) drive, or a non-volatile memory express (NVMe) drive (see paragraph 0049 of Olarig).

5.         As per claims 3 and 13, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via a redundant array of independent disks (RAID) controller or a host bus adapter (HBA) controller in the server (see paragraph 0047 of Olarig).

6.         As per claims 4 and 14, the combination of Dang and Olarig discloses “The method of claim 3” [See rejection to claim 3 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via the RAID controller or the HBA controller in the server via a management component transport protocol (MCTP) over peripheral component interconnect express (PCIe) (see paragraph 0064 of Olarig).

7.         As per claims 6 and 16, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via an NVMe management interface or an out-of-band (OOB) management channel (see paragraph 0049 of Olarig).

8.         As per claims 7 and 17, the combination of Dang and Olarig discloses “The method of claim 6” [See rejection to claim 6 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via the NVMe management interface over the I2C device (see fig. 3 and paragraph 0049 of Olarig).

9.         As per claims 8 and 18, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein in response to a mismatch between the at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC issuing an alert to a user (see paragraph 0032 of Dang and paragraph 0047 of Olarig).

10.         As per claims 9 and 19, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein, in response to a mismatch between the at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC forcing the storage device to STANDBY mode by communication via the I2C device (see paragraph 0032 of Dang and paragraph 0047 of Olarig).

11.         As per claims 10 and 20, the combination of Dang and Olarig discloses “The method of claim 1”, wherein, in response to the mismatch between at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC commanding a processor on a backplane of the server via the I2C device to disconnect power supply to the storage device (see paragraph 0032 of Dang and paragraph 0062 of Olarig).

12.         As per claim 21, the combination of Dang and Olarig discloses “The server of claim 11” [See rejection to claim 11 above], wherein the at least one piece of VPD from the storage device comprises any one of part numbers, serial numbers, manufacturers and product identity (ID) details of the storage device (see paragraph 0051 of Olarig).


13.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dang et al. (US pub. 2013/0097694), hereinafter, “Dang”, in view of Olarig et al. (US pub. 2018/0074717), hereinafter, “Olarig” and further in view of Robillard et al. (US pub. 2007/0174517), hereinafter, “Robillard”.

14.         As per claim 5, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], But fails to specifically disclose wherein the storage device is connected to the I2C device via an I2C multiplexer.
Robillard discloses wherein the storage device is connected to the I2C device via an I2C multiplexer (see fig. 5 and paragraph 0036).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Robillard’s teaching of a management controller functioning in a RAID data storage system with SAS expansion, into   Olarig’s teaching of a baseboard management controller (BMC) of a server to query/discover connected storage devices for their configurations and into Dang’ teaching of an approach for protecting electronic devices against the use of unqualified and/or unauthorized (e.g., "grey market") hardware components, for the benefit of a multiplexer interconnecting networks of storage devices.

CLOSING COMMENTS

CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 1-14 and 16-21 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 



IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: 

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181